IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,992-01


                      EX PARTE TERRY WAYNE STARKS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W93-37824-J(A) IN CRIMINAL DISTRICT COURT NO. 3
                           FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of unlawfully obtaining a controlled substance from a registered

pharmacist. He was sentenced to twenty-five years’ imprisonment. He did not appeal his

conviction. Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       After a remand for findings addressing Applicant’s fourth ground, the trial court found that

he was provided one page of a five page document. The trial court concluded that this denied due

process insofar as Applicant, who admitted to the revocation allegations and waived a hearing, was

not given a written statement setting out the evidence relied on and the reasons for the revocation.

Morrissey v. Brewer, 408 U.S. 471, 489 (1972). The trial court’s findings are not yet supported by
                                                                                                       2

the record—it is not clear from the “Hearing/Waiver Results” document itself or the habeas record

whether there was a separate “Hearing Report” or whether the document’s instructions meant that

Applicant was only provided with the fifth page of the “Hearing/Waiver Results” document.

        Accordingly, the record should be developed further. The trial court is the appropriate forum

for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a supplemental response

from a person with knowledge of relevant facts detailing specifically what notice Applicant was

provided to satisfy Morrissey’s requirement of “a written statement by the factfinders as to the

evidence relied on and the reasons for revoking parole.” Morrissey v. Brewer, 408 U.S. 471, 489

(1972). In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        After reviewing the supplemental response, the trial court shall determine exactly what

documents Applicant was provided under Morrissey. The trial court may make any other findings

and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: May 12, 2021
Do not publish